TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00431-CV


                                Donald Ray McCray, Appellant

                                                 v.

                                       Paula Foy, Appellee

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN402677, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                            MEMORANDUM OPINION

               This appeal arises from a final order dismissing appellant’s claims, which was signed

by the trial court on May 3, 2005. Appellant’s notice of appeal was due on June 2, 2005, 30 days

after the order was signed.1 See Tex. R. App. P. 26.1(a). Appellant’s notice of appeal was not filed

with this Court until June 24, 2005. Because appellant’s notice of appeal was untimely and was

outside of the 15-day window for an extension of time provided in Rule 26.3, we dismiss his appeal

for want of jurisdiction. See Tex. R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: November 22, 2005


       1
         Appellant did not file any motions or requests that would extend this deadline. See Tex.
R. App. P. 26.1(a).